Title: Randolph Jefferson to Thomas Jefferson, 8 February 1812
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            
                  Dear brother.— 
                  woodlawn Feby 8: 12
            
		  I Received yours of the 6 instant, and am extreemly oblige to you for the things you were so kind as to send me. which came to hand safe, I have not had a tetch of my complaint since I saw you, and have Greatly mended in flesh. I have rode down to snowden on horse back and I found it not disagree a tall with me, tho I rode very slow, and once I went down in the gigg all appeard to a Gree exceedingly well with me so fare 
                  far. as soon as the roads Gits in good order we will come over I expect it will be the last of next month or the first of april,
			 I
			 am very sorry to hear of my sister marks low state of health, but hope she will recover after a little time after the weather Gits a little warmer, if my health should continue to keep as it is I will endeavour to come over next month.
			 
			 if your shepards
			 bitch has any more puppys I must Git the favour of you to save me one dog puppys 
                  puppy 
                  f my wife and family Joins in love and Respect to you all of you
            I am your most affectionatly.—
                  Rh; Jefferson
          
          
              
		  NB if you sent my watch to Fast Bender it is more then propable 
                     probable that she went to the Flames with the rest of the watches in his shops as his shop were burnt about the eighthtenth of Jany.
          
        